Citation Nr: 1204878	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent prior to June 16, 2009 and in excess of 30 percent from June 16, 2009 for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from December 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied a compensable rating for the Veteran's bilateral hearing loss.  In a subsequent March 2005 rating decision, the RO granted an increased disability rating to 20 percent effective March 19, 2004.  

The Board remanded the issue for further development in February 2009 to provide the Veteran with additional notice and allow him the opportunity to submit additional treatment records as well as to provide the Veteran with a VA examination.  Notice was sent to the Veteran in March 2009.  Additionally, the Veteran was afforded a VA examination in June 2009.  The RO issued another rating decision in October 2009, which increased the Veteran's disability rating to 30 percent effective June 16, 2009.  The case was returned to the Board and remanded again in September 2010 to obtain and associate with the claims file any Social Security Administration records.  Those records were obtained and are included in the claims file.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to June 16, 2009, the Veteran's hearing manifested by no more than Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.

2.  From June 16, 2009, the Veteran's hearing manifested by no more than Level XI hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for bilateral hearing loss throughout the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated April 2005, March 2006, and March 2009, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Although the later notice did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in March 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded multiple VA examinations to address the level of disability of his hearing loss disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.

Increased Rating - Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Prior to June 16, 2009

The record contains a November 2003 VA audiogram.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
85
85
80
LEFT
60
65
80
85

The pure tone averages were 82.5 decibels for the right ear and 72.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 64 percent in the left ear.  The audiogram does not indicate whether the speech recognition percentages are based upon the Maryland CNC word list.  The Board requested an outside medical opinion to determine if the findings were based upon the Maryland CNC lists.  In August 2011, the Veterans Health Administration (VHA) audiologist opined that it was unknown whether the Maryland CNC word lists were used, whether the list was presented via calibrated recording or via monitored live voice, or if a 50 word list was presented.  The audiologist opined that the word recognition scores were inadequate for rating purposes.  

The Veteran was afforded a VA examination in May 2004.  The examiner determined that the Veteran's pure tone thresholds were unreliable.  They appeared elevated as compared to his speech reception thresholds.  The Veteran had no response and no guesses to work recognition scores for the right ear.  In the left ear he received a score of 96 percent.  

In February 2005, the Veteran underwent a VA audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
75
70
LEFT
55
55
60
60

The pure tone averages were 75 decibels for the right ear and 57.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear. 

During the December 2005 VA audiological examination, the Veteran complained of an inability to hear.  The Veteran's right ear speech recognition score was 68 and left ear score was 96.  The examiner did not provide pure tone thresholds, noting that the Veteran has a history of non-compliance and that the Veteran had little trouble communicating with the examiner at normal conversational levels without visual cues.  The August 2011 VHA opinion indicates that these speech recognition scores were reliable.

In March 2007, the Veteran was afforded a VA audiological examination.  At that time, the examiner noted right ear speech recognition score of 4 in the right ear and 94 in the left ear.  He noted that pure tone thresholds were elevated compared to speech reception thresholds and were not considered reliable.  Masked word recognition was considered poor in the right ear.  The August 2011 VHA opinion indicates that these speech recognition scores were reliable.

Again, the Board notes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The Veteran meets these requirements, and the Board will consider both Tables. 

As the Veteran's word recognition scores are inadequate regarding the November 2003 audiogram, the Board will only address Table VIa regarding this examination.  When applying the pure tone averages to Table VIa, the right ear is assigned a Level VII.  When applying the pure tone averages to Table VIa, the left ear is assigned a Level VI.  

When applying the pure tone averages and the speech recognition scores from the February 2005 audiogram to Table VI, the right ear is assigned a Level V.  When applying the pure tone averages to Table VIa, the right ear is assigned a Level VI.  As Table VIa results in a the higher numeral, a Level VI is assigned for the right ear.  Using Table VI, the left ear is assigned a Level III.  When applying the pure tone averages to Table VIa, the left ear is assigned a Level IV.  As Table VIa results in a the higher numeral, a Level IV is assigned for the left ear.

The remaining audiological examinations did not provide pure tone threshold readings and are therefore insufficient for rating purposes.  While the Board is cognizant of the very low right ear speech recognition score from March 2007, the absence of reliable pure tone threshold findings means that this score cannot be used as a basis for a higher evaluation.

Using the more severe levels, the Veteran is assigned a Level VII for his right ear and a Level VI for his left ear.  The Board then applies those levels to Table VII, which results in a 30 percent evaluation for the bilateral hearing loss.

As such, a disability rating of 30 percent prior to June 16, 2009, but no more, for bilateral hearing loss is warranted based on the November 2003 examination results.  38 C.F.R. § 4.85, Diagnostic Code 6100.

From June 16, 2009

In June 2009, the Veteran attended a VA audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
75
85
85
LEFT
65
60
60
60

The pure tone averages were 83.75 decibels for the right ear and 61.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left ear.

Again, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Board will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  

When applying the pure tone averages and the speech recognition scores from the June 2009 audiogram to Table VI, the right ear is assigned a Level XI.  When applying the pure tone averages to Table VIa, the right ear is assigned a Level VIII.  As Table VIa results in a the higher numeral, a Level XI is assigned for the right ear.  Using Table VI, the left ear is assigned a Level II.  When applying the pure tone averages to Table VIa, the left ear is assigned a Level IV.  As Table VIa results in a the higher numeral, a Level IV is assigned for the left ear.

The Board then applies those levels to Table VII, which results in a 30 percent evaluation for the bilateral hearing loss.  As such, a disability rating in excess of 30 percent for bilateral hearing loss is not warranted based on the June 2009 examination results.  For these reasons, the Board finds that the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met or approximated from June 16, 2009 forward.  38 C.F.R. § 4.85, Diagnostic Code 6100.


Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board is also aware that the VA examiner who conducted the June 2009 examination noted that the Veteran had to rely upon hearing aid amplification to hear conversational speech and that, even with hearing aids, there would be times when he was unable to communicate effectively.  He was also noted to have difficulty understanding speech directed to the right ear when in the presence of background noise or in a group listening situation.  All of these symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations, except as noted above.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased ratings for bilateral hearing loss. 


ORDER

Entitlement to a disability rating of 30 percent for bilateral hearing loss for the entire period of time on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


